Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Applicants’ amendment
	Applicant’s amendment filed 7/27/2021 has been received and entered.  Claims 1, 3, 15 have been amended, and claims 2, 21-41 have been cancelled (it is noted that the embodiment of cancelled claim 2 has been inserted into claim 1, and claim 3 is amended to correct dependency).  
	Claims 1, 3-20, 42-48 are pending.

Election/Restriction
Applicant's election with traverse of Group 2 in the reply filed on 1/25/2021 was acknowledged, and upon review it was found that examining both groups 1 and 2 would be an undue burden, and the restriction requirement was withdrawn. 
The examiner has required restriction between product or apparatus claims and process claims, the method claims have been elected.  As noted previously, the non-elected inventions in claims drawn to method of performing quantitative amplification with a control added and drawn to methods to performing quantitative amplification for testing a sample processing method, and drawn to a sample vessel for performing PCR have been cancelled. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Claims 1, 3-20, 42-48, drawn to drawn to performing quantitative amplification by generating a standard curve or Ct, are currently under examination.

Priority
	This application filed 9/24/2018 is a 371 national stage filing of PCT/US17/23151 filed 3/20/2017 and claims benefit to US Provisional application 62/313032 filed 3/24/2016.
Applicants do not comment on the priority summary.

Information Disclosure Statement
It was noted that the listing of references in the specification is not a proper information disclosure statement, noting for example [0060].  
No new IDS or comments were made in Applicant’s response.
37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-20, 42-48 are rejected under 35 U.S.C. 103 as being unpatentable over Swiger et al. (US 2005/0014176 A1), BIOFIRE/RASMUSSEN Diagnotistics/Rasmussen, (US 2015/0232916 A1), Guenin et al. (J Exp Bot v 60, n 2 2009) and Luu-The et al (Biotechniques 38:287-293 Feb 2005).
Claim 1 has been amended to include the limitations of claim 2 (which has been cancelled) and now requires as a final step of generating a standard curve from the standard Cts.
Response to Applicant’s arguments
Applicants note that Swiger describes two different types of quantification of: 1 spiking a sample for a single standard; and 2 using a dilution series to generate a standard curve, and that Swiger fails to teach generating a standard curve using different quantification standards as claimed.  Applicants note that both claims 1 and 15 require using standards of different sequences and at different known concentrations.  Noting support of Swiger noted in the bais of the rejection, Applicants argue that Swiger teaches to use the same sequence when diluting and is contrary to the claimed invention.  Applicants argue that the teaching of Swiger to use one/same sequence as the target or as a standard, the single standard quantification provided by Swiger fails to provide for the instant claims.  Applicants note that none of the other cited references 
Initially it is noted that the limitations of claim 1 were previously considered as embodiments set forth in claim 2.  With respect to the teachings of Swiger, a review of the teachings as a whole do not appear to support the interpretation that only one standard is used and/or diluted.  To the contrary, Swiger provides for a variety of combinations of standards to control for both PCR and elution, indicating the standard can be the same as the target or different.  As noted at [0040] the general discussion of standard variation and consideration is design and use is provided:
“In another alternative embodiment of the present invention, when a standard plot is re- used from an earlier set of standard PCR reactions, an internal standard may also be used. That is, a known standard may be spiked into the same tube as the sample. An internal standard allows minor corrections to be made for variance in the standard elution peak areas that may occur over time. The internal standard may be the same as or different than the target nucleic acid. In embodiments where the internal standard is different, it will require its own primers, which should be selected so that its PCR amplification product elution peak does not overlap with the target nucleic acid amplification products. If the internal standard is the same as target nucleic acid then its elution peak will overlap exactly with that of the target amplification products. Because of this overlap, the unknown area due to the target PCR amplification product elution peak must be calculated by first substracting out the known area of the internal standard’s elution peak.”

Which appears to provide for a multiplex target sample, the addition of multiple target sequences which would be the same as each target and which also would be different from each other meeting the limitations of the first step for amplification.  More generally Swiger provides [0008] at page 4:
“A standard series of known samples (usually serially diluted by a factor of ten-fold) are used to determine the linear relationship between cycle number Ct for a data sample set using a semi-log X-Y coordinate plane (regression analysis). By comparing an unknown sample Ct value to the linear regression plot from a series of known standards, it is possible to estimate the quantity of the starting maternal (mass or number of copies) of the target nucleic acid in each unknown sample.” 

and clearly contemplates using ‘series’ of multiple standards as suggested at [0049] teaching:


Given the above teaching, it does not appear that Swiger is limited to limitations set forth Applicants arguments, and appears to provide for standards that are the same as the targets when multiplexing-thus multiple targets would necessarily provide multiple standards, or different standard sequences which would require their own primer sets.  Moreover, Swiger provides for standard curves and the use of Ct in evaluating a sample and better quantitating the sample using a standard curve which would necessarily be understood to comprise multiple samples at different concentrations.  With respect to possible overlap of sequence sizes and detection, Swiger provides guidance for practicing multi-plexing at [0009] providing:
“Multiplex real-time PCR and associated instrumentation have been reported for use in identifying or screening multiple microbes from within complex environmental mixtures. (see e.g. Vet et al., “Multiplex detection of four pathogenic retroviruses using molecular beacons,” Proc. Natl. Acad. Sci. USA 96:6394-6399 (1999)). Multiplex real-time PCR, however, presents the same difficulties related to primer sequences associated with standard MP PCR. Further, multiplex detection in the real-time PCR method is limited by the problem of spectral overlap of the different fluorescent signals. The use of multiple fluorescent labels also results in an increased basal-level of fluorescence within the reaction, which results in lower signal to noise.”

It is noted that a review of the present specification does not provide a new or unique means of calculating Ct, and it is unclear what Swiger fails to provide in meeting the limitations of the present claims.  BIOFIRE/RASMUSSEN Diagnotistics/Rasmussen was provided as another example of using two stage PCR, where PCR steps and the considerations of sample isolation as well as multi-step procedures and the need for proper control for quantitation are more clearly taught to be known, 
Therefore, for the reasons above and of record, the rejection is maintained.
Previous rejection of record
Swiger discloses a method of performing quantitative amplification on a sample (a novel method for quantitative analysis of the initial amount of target nucleic acids in a sample; paragraph [0011]), comprising amplifying the sample in an amplification mixture (PCR reaction mixtures; paragraph [0051]), the amplification mixture comprising a pair of target primers (the forward and reverse primers; paragraph [0051]) configured to amplify a target that may be present in the sample (PCR primers for the target nucleic acid sequence of the simulant pathogen; paragraph [0049]), the amplification mixture further comprising a plurality of quantification standard nucleic acids (multiplex standards; paragraph [0030]) each provided at a different known concentration (containing known starting amounts of each of the different nucleic acids are used; paragraph [0030]) and at least one pair of quantification standard primers (primers are selected to produce PCR amplification products of each of the different target nucleic acids; paragraph [0030]), the quantification standard primers configured to amplify quantification standard nucleic acids (primers are selected to produce PCR amplification products of each of the different target nucleic acids; paragraph [0030]), generating a standard curve from the quantification standard amplicons, and quantifying the target nucleic acid using the standard curve (the full range of standard from 10 femtograms to 10,000 femtograms and the unknown starting quantity of a target nucleic acid sample is derived by locating its elution peak 
Swiger further discloses further comprising detecting amplification of each of the quantification standard nucleic acids using a label (fluorescent labeling of the primers may be used to allow PCR elution peak detection; paragraph [0035]) specific for that quantification standard nucleic acid (the internal standard is different, it will require its own primers; paragraph [0040]).  Swiger further discloses wherein each of the plurality of internal quantification standard 
Similar to Swiger, Biofire/Rasmussen discloses a method for performing quantitative nucleic acid amplification on nucleic acid molecules in a sample (method for quantifying a target nucleic acid with a secondary PCR; paragraphs [0048], [0083]), comprising a) lysing said sample (a cell lysate; paragraph [0040]); b) extracting the nucleic acid molecules from said sample (DNA extraction; paragraph [0050]); c) performing nucleic acid amplification of the nucleic acid molecules (nucleic acid amplification; paragraph [0043]); wherein at least one sample processing control is added to said sample prior to step a) or during step a) in a known amount (a multiplexed PCR reaction is provided, containing a control nucleic acid at a known initial concentration; paragraph [0085]); characterized in that a nucleic acid sequence from the sample processing control serves as a quantification standard (the amplification of the control nucleic acid and the target nucleic acid produce an amplification curve; paragraph [0086]).  Biofire/Rasmussen discloses an instrument (the Film Array instrument; paragraph [0049]) for performing quantitative two-step PCR on a sample (method for quantifying a target nucleic acid with a secondary PCR; paragraphs [0048], [0083]), comprising an opening for receiving the sample vessel, a first heater for subjecting the amplification container to amplification conditions (a thermocycling element; paragraph [0092]), a second heater for subjecting the plurality of second-stage individual reaction wells to amplification conditions (thermocyclers; paragraph [0097]), a computer programmed to generate a standard curve using the amplification of the 
Biofire/Rasmussen does not disclose the amplification mixture comprising a plurality of internal quantification standard nucleic acids each provided at a different known concentration and at least one quantification standard primer, the quantification standard primer configured to amplify quantification standard nucleic acids, and a second group of the plurality of second-stage individual reactions each comprising at least one primer configured to further amplify one of the quantification standard nucleic acids, and a plurality of quantification standard amplicons. However, Swiger does disclose the amplification mixture comprising a plurality of internal quantification standard nucleic acids (multiplex standards; paragraph [0030]) each provided at a different known concentration (containing known starting amounts of each of the different nucleic acids are used; paragraph [0030]) and at least one quantification standard primer (primers are selected to produce PCR amplification products of each of the different target nucleic acids; paragraph [0030]), the quantification standard primer configured to amplify quantification standard nucleic acids (primers are selected to produce PCR amplification products of each of the different target nucleic acids; paragraph [0030]), and a second group of the plurality of second-stage individual reactions each comprising at least one primer configured to further amplify one of the quantification standard nucleic acids (primers are selected to produce PCR amplification products of each of the different target nucleic acids; paragraph [0030]), and a plurality of quantification standard amplicons (multiplex standards; paragraph [0030]). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Biofire/Rasmussen invention to provide the amplification mixture comprising a plurality of internal quantification standard nucleic acids each provided at a different known concentration and at least one quantification standard primer, the quantification standard primer configured to amplify quantification standard nucleic acids, and a second group of the plurality of second-stage individual reactions each comprising at least one primer configured to further amplify one of the quantification standard nucleic acids, and a plurality of quantification standard amplicons, as taught by Swiger, in order to provide a more convenient reaction mix.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.